      Case 2:20-cv-00965-JAM-CKD Document 15 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9

10   BEST SUPPLEMENT GUIDE, LLC; SEAN )      Case No. 2:20-CV-00965 JAM-CKD
     COVELL, an individual,           )
11                                    )
                       Plaintiffs,    )
12                                    )
          v.                          )
13                                    )
     GAVIN NEWSOM, in his official    )      RELATED CASE ORDER
14   capacity as the Governor of      )
     California, et al.,              )
15                                    )
                       Defendants.    )
16                                    )
     STEPHEN TRESNER, an individual, )       Case No. 2:20-CV-01016 WBS-EFB
17                                    )
                       Plaintiff,     )
18                                    )
          v.                          )
19                                    )
     GAVIN NEWSOM, in his official    )
20   capacity as the Governor of      )
     California, et al.,              )
21                                    )
                       Defendants.    )
22                                    )
23        Examination of the above-entitled actions reveals that these
24   actions are related within the meaning of Local Rule 123 (E.D. Cal.
25   2005).   Accordingly, the assignment of the matters to the same
26   judge and magistrate judge is likely to affect a substantial
27   savings of judicial effort and is also likely to be convenient for
28   the parties.


                                        1
      Case 2:20-cv-00965-JAM-CKD Document 15 Filed 05/20/20 Page 2 of 2

 1        The parties should be aware that relating the cases under

 2   Local Rule 123 merely has the result that these actions are

 3   assigned to the same judge and magistrate judge; no consolidation

 4   of the actions is effected.     Under the regular practice of this

 5   court, related cases are generally assigned to the judge and

 6   magistrate judge to whom the first filed action was assigned.

 7        IT IS THEREFORE ORDERED that the action denominated

 8   2:20-CV-01016 WBS-EFB be reassigned to Judge John A. Mendez and

 9   Magistrate Judge Carolyn K. Delaney for all further proceedings,

10   and any dates currently set in this reassigned case only are hereby

11   VACATED.   Henceforth, the caption on documents filed in the

12   reassigned cases shall be shown as 2:20-CV-01016 JAM-CKD.

13        IT IS FURTHER ORDERED that the Clerk of the Court make

14   appropriate adjustment in the assignment of criminal cases to

15   compensate for this reassignment.

16        IT IS SO ORDERED.

17   Dated:   May 19, 2020

18                                    /s/ John A. Mendez____________ ___

19                                    UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28


                                        2
